Citation Nr: 0325605	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  97-31 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a temporary total rating for the 
service-connected recurrent low back pain, pursuant to 
38 C.F.R. § 4.29, for a period of hospitalization from 
July 15, 1998 to August 11, 1998.  

2.  Entitlement to a compensable disability rating for 
recurrent low back pain, to include a determination as to 
whether the reduction in the evaluation of this disability 
from 20 percent to 0 percent, effective from May 11, 1995, 
was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1967 
to November 1969.  

Initially, by a June 1971 rating action, the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico granted service connection for 
recurrent low back pain and assigned a noncompensable 
evaluation to this disability, effective from January 18, 
1971.  Thereafter, by a March 1996 rating action, the RO 
redefined the veteran's service-connected low back disability 
as clinical bilateral radiculopathy and awarded a 20 percent 
evaluation to this disorder, effective from May 11, 1995.  

The current appeal arises, in part, from a May 1997 rating 
action in which the RO determined that additional medical 
evidence received after the March 1996 decision did not 
support the award of the 20 percent evaluation for the 
veteran's service-connected low back disability.  
Consequently, by the May 1997 rating action, the RO 
recharacterized the veteran's service-connected low back 
disability as recurrent low back pain and reduced the 
evaluation for this disorder from 20 percent to a 
noncompensable level, effective from May 11, 1995.  

Following receipt of notification of the May 1997 decision, 
the veteran perfected a timely appeal with respect to the 
propriety of the reduction, from 20 percent to a 
noncompensable level, for his service-connected recurrent low 
back pain.  Throughout the current appeal, the veteran has 
asserted that, not only was the reduction of the evaluation 
for this service-connected disability from 20 percent to a 
noncompensable level improper, but that the correct rating 
for this service-connected disability is higher than even the 
previously assigned 20 percent disability evaluation.  
Consequently, the Board concludes that the issue regarding 
the veteran's service-connected recurrent low back pain is 
correctly listed as stated on the title page of this 
decision.  

The current appeal also arises from a February 1999 rating 
action of the RO.  In that decision, the RO denied the issue 
of entitlement to a temporary total rating for the 
service-connected recurrent low back pain, pursuant to 
38 C.F.R. § 4.29, for a period of hospitalization from 
July 15, 1998 to August 11, 1998.  According to this 
decision, the basis of the RO's denial of the veteran's 
temporary total rating claim was the medical evidence 
reflecting that this VA hospitalization provided treatment to 
the veteran for disc disease which is a nonservice-connected 
disorder.  

Moreover, in a statement filed in January 2000, the veteran 
raised the issue of entitlement to service connection for a 
psychiatric disorder (characterized as depression), secondary 
to the service-connected recurrent low back pain.  This issue 
is not inextricably intertwined with the current appeal and 
is, therefore, referred to the RO for appropriate action.  

The Board further notes that by VA letter dated May 16, 2003, 
the veteran was notified that the hearing he requested before 
a Veterans Law Judge at the RO was scheduled for June 17, 
2003, at which time he failed to appear.  The hearing request 
is deemed withdrawn and the Board will proceed with appellate 
consideration.  38 C.F.R. § 20.704(d).  (2002).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The veteran was not hospitalized for a service-connected 
disability from July 15, 1998 to August 11, 1998.  


CONCLUSION OF LAW

A temporary total rating for the service-connected recurrent 
low back pain, pursuant to 38 C.F.R. § 4.29, based on a 
period of hospitalization and treatment from July 15, 1998 to 
August 11, 1998 is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.29 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  In 
the statement of the case furnished in June 1999, a November 
2001 letter, and the supplemental statement of the case 
issued in November 2001, the RO informed the veteran, 
pursuant to the VCAA, of the criteria used to adjudicate his 
temporary total rating claim, the particular type of evidence 
needed to substantiate this issue, as well as the specific 
type of information needed from him.  As such, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran.  
Specifically, in response to the November 2001 letter 
discussing the type of evidence necessary from the veteran 
with regard to his temporary total rating claim, he stated, 
in the following month, that the pertinent evidence is 
already of record.  He did not cite any additional relevant 
sources of records.  As such, the Board finds that VA has met 
the requirements of the VCAA and its implementing regulations 
and will proceed to address the veteran's temporary total 
rating claim based upon a complete and thorough review of the 
pertinent evidence associated with his claims folder.  

Factual Background

In January 1997, the veteran underwent a VA spine 
examination.  The report of this evaluation indicates that 
the veteran's pertinent medical history includes a 
work-related accident in September 1989, when diagnoses of 
lumbosacral strain with a herniated nucleus pulposus at L5-S1 
were made.  Following a physical examination, the examiner 
diagnosed clinical bilateral L4-L5-S1 lumbar radiculopathy 
with a herniated nucleus pulposus at L5-S1.  In addition, the 
examiner expressed his opinion that, "[w]ith the available 
medical evidence, [the] current diagnosis and symptomatology 
of [herniated nucleus pulposus] HNP is not due to 
[service-connected] SC low back pain."  

According to subsequent relevant VA medical records, the 
veteran was hospitalized at the VA Medical Center (VAMC) in 
San Juan, Puerto Rico from July 15, 1998 to August 11, 1998.  
He was admitted to the neurological ward with complaints of 
acute exacerbation of chronic low back pain radiating to his 
left leg which worsened with standing or with ambulation and 
was given steroid intravenous treatment that improved this 
symptomatology.  A physical examination of the veteran's 
musculoskeletal system conducted on admission included his 
additional complaints of left leg pain as well as bilateral 
lower extremity weakness, with objective evaluation findings 
of no muscle atrophy, no swelling, no erythema, no muscle 
spasm, a normal gait, pain over the L4-L5-S1 area, no pain 
over the sciatic notch, full active range of motion of both 
lower extremities with pain, active flexion of the back to 
15 degrees with pain (including passive flexion of the back 
to 20 degrees with pain), active extension of the back to 
5 degrees with pain (including passive extension of the back 
to 15 degrees with pain), 5/5 strength of the right lower 
extremity, 4/5 strength of the left lower extremity secondary 
to pain, decreased pinprick sensation on the left side in the 
L3-L5-S1 area, positive straight leg raising on the left.  
The treating physician provided an initial impression of 
acute exacerbation of chronic low back pain.  

A computed tomography scan subsequently completed during the 
hospitalization in August 1998 reflected an L5-S1 bulging 
disc.  L5-S1 radiculopathy was assessed at that time.  Upon 
discharge, the veteran's low back diagnoses included an acute 
exacerbation of chronic low back pain as well as a history of 
L5-S1 radiculopathy with lumbar disc displacement.  

Approximately one month after the veteran's discharge from 
that hospitalization, he was once again hospitalized at the 
San Juan VAMC.  This subsequent hospitalization occurred 
between September 17 and September 19, 1998.  During that 
time, the veteran underwent a left L5-S1 hemilaminectomy with 
diskectomy for a left L5-S1 herniated nucleus pulposus.  

Thereafter, on September 29, 1998, the veteran was 
re-admitted to the San Juan VAMC due to complaints of severe 
low back pain and to objective evidence of a wound with clear 
serous secretions but no erythema.  He underwent surgery in 
which the wound seroma was drained.  Upon discharge on 
October 30, 1998, the veteran was diagnosed as status post 
left L5-S1 hemilaminectomy with an L5-S1 diskectomy and with 
a lumbosacral wound seroma.  

Approximately one week later in November 1998, the veteran 
underwent a VA spine examination by the same examiner who had 
conducted the previous VA spine evaluation in January 1997.  
Following a review of the veteran's claims folder and a 
physical examination, the examiner diagnosed L5-S1 herniated 
nucleus pulposus, status post laminectomy, and low back pain.  
Additionally, the examiner noted that all three of these 
previous hospitalizations were "secondary to NSC herniated 
nucleus pulposus."  The examiner specifically concluded that 
the "cause of . . . [the veteran's] low back pain condition 
was his NSC herniated disk."  

Thereafter, in June 1999, a VA physician noted this pertinent 
medical history of the veteran.  In addition, the doctor 
noted that the veteran's service-connected low back 
disability is muscular in origin and not discogenic in 
etiology.  

Analysis

According to the pertinent regulation, a total rating 
(100 percent) will be assigned without regard to other 
provisions of the rating schedule when it is established that 
a service-connected disability has required hospital 
treatment in a VA or an approved hospital for a period in 
excess of 21 days or hospital observation at VA expense for a 
service-connected disability for a period in excess of 
21 days.  38 C.F.R. § 4.29 (2002).  Notwithstanding that 
hospital admission was for disability not connected with 
service, if during such hospitalization, hospital treatment 
for a service-connected disability is instituted and 
continued for a period in excess of 21 days, the increase to 
a total rating will be granted from the first day of such 
treatment.  38 C.F.R. § 4.29(b) (2002).  

Throughout the current appeal, the veteran has contended that 
a temporary total rating for his service-connected recurrent 
low back pain, pursuant to 38 C.F.R. § 4.29, based on a 
period of hospitalization and treatment from July 15, 1998 to 
August 11, 1998 is warranted.  The veteran has asserted that 
the treatment that he received during this hospitalization 
was for his service-connected low back disability.  

The Board has thoroughly considered the veteran's 
contentions.  Significantly, however, the competent medical 
evidence of record refutes his assertions.  Specifically, the 
medical records from the veteran's July to August 1998 VA 
hospitalization reflect treatment for a left L5-S1 herniated 
nucleus pulposus.  As the Board has discussed, a computed 
tomography scan completed during the hospitalization in 
August 1998 reflected an L5-S1 bulging disc.  L5-S1 
radiculopathy was assessed at that time.  

Subsequent medical records confirm the diagnosis of a left 
L5-S1 herniated nucleus pulposus.  For instance, as a result 
of this disability, the veteran was hospitalized at the San 
Juan VAMC from September 17 to September 19, 1998, during 
which time he underwent a left L5-S1 hemilaminectomy with 
diskectomy.  Furthermore, between September 29, 1998 and 
October 30, 1998, the veteran was re-admitted to the San Juan 
VAMC, during which time a wound seroma was drained.  Upon 
discharge, he was diagnosed as status post left L5-S1 
hemilaminectomy with an L5-S1 diskectomy and with a 
lumbosacral wound seroma.  

Moreover, additional records reflect competent medical 
opinions disassociating the veteran's left L5-S1 herniated 
nucleus pulposus from his service-connected recurrent low 
back pain.  For instance, the examiner who conducted the 
January 1997 VA spine examination noted that the veteran's 
pertinent medical history included a work-related accident in 
September 1989, at which time diagnoses of lumbosacral strain 
with a herniated nucleus pulposus at L5-S1 were made.  This 
examiner then, following a physical examination, diagnosed 
clinical bilateral L4-L5-S1 lumbar radiculopathy with a 
herniated nucleus pulposus at L5-S1 and expressed his opinion 
that, "[w]ith the available medical evidence, [the] current 
diagnosis and symptomatology of [herniated nucleus pulposus] 
HNP is not due to [service-connected] SC low back pain."  

Furthermore, the examiner who conducted the November 1998 VA 
spine examination diagnosed L5-S1 herniated nucleus pulposus, 
status post laminectomy, and low back pain.  Importantly, 
this examiner also concluded that the veteran's herniated 
nucleus pulposus was not related to his service-connected low 
back disability.  Additionally, in a June 1999 report, a VA 
physician noted the veteran's pertinent medical history and 
then explained that the veteran's service-connected low back 
disability is muscular in origin and not discogenic in 
etiology.  

The salient point to be made about the above-noted 
requirements for receiving a temporary total rating under 
38 C.F.R. § 4.29 is that hospitalization must be for 
service-connected disability.  This point is significant in 
the current case because the evidence of record shows that 
the veteran was hospitalized from July 15, 1998 to August 11, 
1998 for treatment for a left L5-S1 herniated nucleus 
pulposus, a condition for which service connection has not 
been granted.  Clearly, without evidence of treatment, or 
observation, for service-connected disability in excess of 
21 days, the Board must find that the veteran's claim for a 
temporary total rating must be denied.  


ORDER

A temporary total rating for the service-connected recurrent 
low back pain, pursuant to 38 C.F.R. § 4.29, based on a 
period of hospitalization and treatment from July 15, 1998 to 
August 11, 1998 is denied.  


REMAND

As the Board has previously discussed in this decision, 
pursuant to the VCAA, VA has a duty to notify the veteran of 
any information and evidence needed to substantiate and to 
complete his claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); and Charles v. Principi, 16 Vet. 
App. 370 (2002).  This duty to notify includes the duty to 
inform the veteran of the criteria used to adjudicate his/her 
claim, the particular type of evidence needed to substantiate 
this issue, as well as the specific type of information 
needed from him.  

In the present case, with regard to the issue of entitlement 
to a compensable disability rating for the recurrent low back 
pain, to include a determination as to whether the reduction 
in the evaluation of this disability from 20 percent to 
0 percent, effective from May 11, 1995, was proper, the Board 
notes that the RO has evaluated this service-connected 
disorder under the diagnostic code which rates impairment 
resulting from lumbosacral strain.  See, 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  Importantly, however, the 
schedular criteria by which service-connected back 
disabilities are rated changed during the pendency of the 
veteran's appeal.  The new criteria became effective on 
September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243).  Therefore, adjudication of a 
claim of entitlement to a compensable disability rating for 
the recurrent low back pain, to include a determination as to 
whether the reduction in the evaluation of this disability 
from 20 percent to 0 percent, effective from May 11, 1995, 
was proper must include consideration of both the old and the 
new criteria.  A complete and thorough review of the claims 
folder in the present case indicates that the RO has not 
considered the veteran's increased rating claim for his 
service-connected low back disability under this new rating 
criteria.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain the veteran's 
complete clinical records relating to any 
treatment that he has received for his 
service-connected recurrent low back pain 
from the San Juan VAMC since November 
2001.  

2.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA orthopedic examination to 
determine the nature and extent of the 
service-connected recurrent low back 
pain.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any testing deemed 
necessary, including x-rays, should be 
performed.   
 
The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent orthopedic pathology of the 
veteran's low back found on examination 
should be noted in the report of the 
evaluation.  Such findings should include 
a discussion of the active and passive 
ranges of motion of the veteran's lumbar 
spine.   
 
In addition, the examiner should discuss, 
with regard to the veteran's 
service-connected recurrent low back 
pain, the frequency and severity of any 
characteristic pain on motion, muscle 
spasm on extreme forward bending, loss of 
lateral spine motion (including 
unilateral) in the standing position, 
listing of the whole spine to the 
opposite side, a positive Goldthwaite's 
sign, marked limitation of forward 
bending in the standing position, loss of 
lateral motion with osteo-arthritic 
changes, narrowing or irregularity of 
joint space, and abnormal mobility on 
forced motion.  
 
Further, the examiner should discuss the 
presence, or absence, of any ankylosis of 
the veteran's thoracolumbar spine or of 
his entire spine, abnormal gait, abnormal 
spinal contour (including, for example, 
scoliosis, reversed lordosis, or abnormal 
kyphosis), guarding, localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour, or vertebral 
body fracture with loss of 50 percent or 
more of height.   
 
3.  Thereafter, the RO should 
re-adjudicate the issue of entitlement to 
a compensable disability rating for the 
recurrent low back pain, to include a 
determination as to whether the reduction 
in the evaluation of this disability from 
20 percent to 0 percent, effective from 
May 11, 1995, was proper.  In 
re-adjudicating this issue, the RO should 
consider both the old and new rating 
criteria for service-connected back 
disabilities.  See, 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002) as well as 
68 Fed. Reg. 51,454-51,458 (August 27, 
2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237 and 5243).  

Furthermore, the RO's consideration of 
referring this issue for extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) 
(2002) must be documented on 
readjudication.  

If the decision remains in any way 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal as well as a 
summary of the evidence received since 
the issuance of the supplemental 
statement of the case in November 2001.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2002) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



